USCA4 Appeal: 21-7115       Doc: 18        Filed: 09/22/2022      Pg: 1 of 3




                                             UNPUBLISHED

                                UNITED STATES COURT OF APPEALS
                                    FOR THE FOURTH CIRCUIT


                                               No. 21-7115


        ALTONY BROOKS,

                             Plaintiff - Appellant,

                      v.

        SERGEANT SHEILA JOHNSTON; CAPTAIN KRIS JACUMIN; SERGEANT
        FELISA FLUDD; BERKELEY COUNTY SHERIFF’S OFFICE,

                             Defendants - Appellees,

                      and

        HILL FINKLEA DETENTION CENTER; OFFICER JOHN DOE; NURSE JOHN
        DOE; OFFICER GREENE; OFFICER JOHNSON,

                             Defendants.



        Appeal from the United States District Court for the District of South Carolina, at Beaufort.
        Joseph F. Anderson, Jr., Senior District Judge. (9:15-cv-02677-JFA)


        Submitted: August 29, 2022                                   Decided: September 22, 2022


        Before WYNN and HARRIS, Circuit Judges, and KEENAN, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.
USCA4 Appeal: 21-7115      Doc: 18         Filed: 09/22/2022    Pg: 2 of 3




        Altony Brooks, Appellant Pro Se. Christopher Thomas Dorsel, SENN LEGAL, LLC,
        Charleston, South Carolina, for Appellees.


        Unpublished opinions are not binding precedent in this circuit.




                                                    2
USCA4 Appeal: 21-7115      Doc: 18        Filed: 09/22/2022     Pg: 3 of 3




        PER CURIAM:

              Altony Brooks appeals the district court’s orders dismissing his state law claims and

        entering judgment in accordance with the jury’s verdict in this 42 U.S.C. § 1983 action

        alleging excessive force in violation of the Eighth Amendment. We have reviewed the

        record and Brooks’ arguments on appeal and find no reversible error. Accordingly, we

        affirm the district court’s judgment. Brooks v. Johnston, No. 9:15-cv-02677-JFA (D.S.C.

        June 25 & July 6, 2021). We deny Brooks’ motions to appoint counsel, for a transcript at

        government expense, for attorney’s fees, for stay of judgment pending appeal, to

        disqualify/recuse Senior United States District Judge Joseph F. Anderson, Jr., and for a

        psychological evaluation. Finally, we dispense with oral argument because the facts and

        legal contentions are adequately presented in the materials before this court and argument

        would not aid the decisional process.

                                                                                      AFFIRMED




                                                    3